Exhibit 10.1

Execution Version

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

(OASIS PETROLEUM NORTH AMERICA LLC)

This Resignation, Consent and Appointment Agreement and Amendment Agreement
(this “Agreement”) is effective as of April 20, 2012 (the “Effective Date”), by
and among BNP PARIBAS (“BNP”), in its capacity as Administrative Agent (in such
capacity, the “Existing Agent”), and in its capacity as Issuing Bank, under that
certain Credit Agreement and other Loan Documents referred to below, the
Successor Agent (as defined below), the Successor Issuing Bank (as defined
below), and the other parties hereto. Capitalized terms defined in the Credit
Agreement have the same meanings when used herein unless otherwise defined
herein.

RECITALS

WHEREAS, the Existing Agent serves as Administrative Agent under (a) the Amended
and Restated Credit Agreement dated as of February 26, 2010 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), among
Oasis Petroleum North America LLC (the “Borrower”), Oasis Petroleum LLC (the
“Parent”), the Existing Agent and the other financial institutions party thereto
and (b) the other Loan Documents (as defined in the Credit Agreement);

WHEREAS, the Existing Agent desires to resign as Administrative Agent under the
Credit Agreement, the other Loan Documents (as defined in the Credit Agreement)
and any other documents referred to in the Credit Agreement as to which the
Existing Agent is acting as an administrative agent thereunder (collectively, as
amended, restated, supplemented or otherwise modified, the “Loan Documents”);

WHEREAS, the Majority Lenders, by entering into this Agreement, are consenting
to the appointment of Wells Fargo Bank, National Association (“Wells Fargo”) as
successor Administrative Agent (in such capacity, the “Successor Agent”) under
the Credit Agreement and the other Loan Documents and the Successor Agent, by
entering into this Agreement, accepts such appointment;

WHEREAS, BNP serves as an Issuing Bank (the “Existing Issuing Bank”) under the
Credit Agreement and desires to resign as an Issuing Bank thereunder; and

WHEREAS, the Borrower, the Successor Agent and the Existing Issuing Bank, by
entering into this Agreement, are consenting to the appointment of Wells Fargo
as a successor Issuing Bank (in such capacity, the “Successor Issuing Bank”)
under the Credit Agreement and the Successor Issuing Bank, by entering into this
Agreement, accepts such appointment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

Section 1. Resignation, Consent and Appointment.

(a) As of the Effective Date (i) the Existing Agent hereby resigns as the
Administrative Agent as provided under the Credit Agreement and shall have no
further obligations in such capacity under the Credit Agreement and the other
Loan Documents, except to the extent of any obligation expressly stated in the
Credit Agreement or other Loan Documents as surviving any such resignation;
(ii) the Majority Lenders appoint Wells Fargo as successor Administrative Agent
under the Credit Agreement and the other Loan Documents; (iii) Wells Fargo
hereby accepts its appointment as



--------------------------------------------------------------------------------

Successor Agent under the Credit Agreement and the other Loan Documents; and
(iv) the parties hereto authorize each of the Existing Agent and the Successor
Agent to prepare, enter into, execute, record and/or file any and all notices,
certificates, instruments, Uniform Commercial Code financing statements and/or
other documents or agreements (including, without limitation, filings in respect
of any collateral, and assignments, amendments or supplements to any UCC
financing statements, mortgages, deeds of trust, security agreements, pledge
agreements, intellectual property security agreements, certificates of title,
stock powers, account control agreements, intercreditor agreements, or other
Loan Documents), as either the Existing Agent or the Successor Agent deems
reasonably necessary or desirable to effect or evidence (of public record or
otherwise) the transactions herein contemplated, including but not limited to
the resignation of the Existing Agent and the appointment of the Successor Agent
and any amendments to the Credit Agreement and Loan Documents set forth herein,
and to maintain the validity, perfection, priority, of, or assign to the
Successor Agent, any and all liens and security interests in respect of any and
all collateral, and each of the Borrower, the Existing Agent and the Successor
Agent hereby agrees to execute and deliver (and the Borrower agrees to cause
each applicable guarantor or grantor of collateral to execute and deliver) any
documentation reasonably necessary or reasonably requested by the Existing Agent
or the Successor Agent to evidence such resignation and appointment or such
amendments or to maintain the validity, perfection or priority of, or assign to
the Successor Agent, any such liens or security interests, or to maintain the
rights, powers and privileges afforded to the Administrative Agent under any of
the Loan Documents. Neither Borrower nor Parent shall be responsible for any
filing fees, transfer fees, attorneys fees and similar fees necessary to effect
the agency transfer described in this Section 1(a), provided that Borrower and
Parent, as applicable, shall remain liable for any other costs and expenses
required by to be paid by Borrower or Parent, as applicable, under the Loan
Documents.

(b) As of the Effective Date (i) BNP hereby resigns as an Issuing Bank as
provided under the Credit Agreement and shall have no further obligations in
such capacity under the Credit Agreement and the other Loan Documents, except
(A) to the extent of any obligation expressly stated in the Credit Agreement or
other Loan Documents as surviving any such resignation and (B) with respect to
any Letter of Credit issued by it that is outstanding on the Effective Date (as
set forth on Schedule 1 hereto, collectively, the “Residual Letters of Credit”),
which, until such Residual Letter of Credit is replaced, terminated or otherwise
expired, shall remain the obligation of the Existing Issuing Bank in accordance
with the terms of the Credit Agreement; (ii) the Borrower, the Successor Agent
and the Existing Issuing Bank consent to the appointment of Wells Fargo as a
successor Issuing Bank under the Credit Agreement; and (iii) Wells Fargo hereby
accepts its appointment as Successor Issuing Bank under the Credit Agreement.

(c) The parties hereto hereby confirm that the Successor Agent succeeds to the
rights and obligations of the Administrative Agent under the Credit Agreement
and the other Loan Documents and becomes vested with all of the rights, powers,
privileges, duties and obligations of the Administrative Agent under the Credit
Agreement and the other Loan Documents, and the Existing Agent is discharged
from all of its duties and obligations as the Administrative Agent under the
Credit Agreement and the other Loan Documents (except to the extent of any
obligation expressly stated in the Credit Agreement or other Loan Document as
surviving any such resignation), in each case as of the Effective Date.

(d) The parties hereto hereby confirm that the Successor Issuing Bank succeeds
to the rights and obligations of the Existing Issuing Bank under the Credit
Agreement and becomes vested with all of the rights, powers, privileges, duties
and obligations of the Existing Issuing Bank under the Credit Agreement, and the
Existing Issuing Bank is discharged from all of its duties and obligations as an
Issuing Bank under the Credit Agreement and the other Loan Documents (except
(i) to the extent of

 

2



--------------------------------------------------------------------------------

any obligation expressly stated in the Credit Agreement or other Loan Document
as surviving any such resignation and (ii) with respect to any Residual Letter
of Credit, which, until such Residual Letter of Credit is replaced, terminated
or otherwise expired, shall remain the obligation of the Existing Issuing Bank
in accordance with the terms of the Credit Agreement), in each case as of the
Effective Date.

(e) The parties hereto hereby confirm that, as of the Effective Date, all of the
protective provisions, indemnities, and expense obligations under the Credit
Agreement and the other Loan Documents continue in effect for the benefit of the
Existing Agent, its sub-agents and their respective affiliates, officers,
directors, trustees, employees, advisors, agents and controlling Persons in
respect of, and to the extent applicable to, any actions taken or omitted to be
taken by any of them while the Existing Agent was acting as Administrative Agent
or thereafter pursuant to or in furtherance of the provisions of this Agreement,
and inure to the benefit of the Existing Agent. The parties hereto agree that
the Successor Agent shall have no liability for any actions taken or omitted to
be taken by the Existing Agent, in its capacity as Existing Agent, while it
served as the Administrative Agent under the Credit Agreement and the other Loan
Documents or for any other event or action related to the Credit Agreement that
occurred prior to the effectiveness of this Agreement. The parties hereto agree
that the Existing Agent shall have no liability for any actions taken or omitted
to be taken by the Successor Agent, in its capacity as Successor Agent, while it
serves as the Administrative Agent under the Credit Agreement and the other Loan
Documents.

(f) The parties hereto hereby confirm that, as of the Effective Date, all of the
protective provisions, indemnities, and expense obligations under the Credit
Agreement and the other Loan Documents continue in effect for the benefit of the
Existing Issuing Bank, its sub-agents and their respective affiliates, officers,
directors, trustees, employees, advisors, agents and controlling Persons in
respect of, and to the extent applicable to, any actions taken or omitted to be
taken by any of them while the Existing Issuing Bank was acting as an Issuing
Bank (including following the Effective Date until such time as no Residual
Letters of Credit remain issued and outstanding) and inure to the benefit of the
Existing Issuing Bank. The parties hereto agree that the Successor Issuing Bank
shall have no liability for any actions taken or omitted to be taken by the
Existing Issuing Bank, in its capacity as the Existing Issuing Bank, while the
Existing Issuing Bank served as an Issuing Bank under the Credit Agreement and
the other Loan Documents or for any other event or action related to the Credit
Agreement that occurred prior to the effectiveness of this Agreement. The
parties hereto agree that the Existing Issuing Bank shall have no liability for
any actions taken or omitted to be taken by the Successor Issuing Bank, in its
capacity as the Successor Issuing Bank, while it serves as an Issuing Bank under
the Credit Agreement and the other Loan Documents.

(g) The Existing Agent hereby assigns to the Successor Agent, effective on and
after the Effective Date, any powers of attorney, liens, or security interests
and all other rights and interests granted to the Existing Agent, for the
ratable benefit of the Lenders and any other secured parties on whose behalf it
may be acting under any security documents included within the Loan Documents
(collectively, the “Secured Parties”), under the Credit Agreement and other Loan
Documents, and the Successor Agent hereby accepts the benefit of all such powers
of attorney, liens and security interests and other rights and interests, for
its benefit and for the ratable benefit of the Secured Parties.

(h) On and after the Effective Date, all possessory collateral held by the
Existing Agent for the benefit of the Secured Parties shall be deemed to be held
by the Existing Agent as agent and bailee for the Successor Agent for the
benefit and on behalf of the Successor Agent and the Secured Parties until such
time as such possessory collateral has been delivered to the Successor Agent.
Without limiting the generality of the foregoing, any reference to the Existing
Agent in any publicly

 

3



--------------------------------------------------------------------------------

filed document, to the extent such filing relates to the liens and security
interests in any collateral assigned hereby and until such filing is modified to
reflect the interests of the Successor Agent, shall, with respect to such liens
and security interests, constitute a reference to the Existing Agent as
collateral representative of the Successor Agent (provided that the parties
hereto agree that the Existing Agent’s role as such collateral representative
shall impose no further duties, obligations or liabilities on the Existing
Agent, including, without limitation, any duty to take any type of direction
regarding any action to be taken against such collateral, whether such direction
comes from the Successor Agent, the Secured Parties or otherwise, and the
Existing Agent shall have the full benefit of all of the protective provisions
of Article XI (The Agents) and Section 12.03 (Expenses, Indemnity; Damage
Waiver) of the Credit Agreement, while serving in such capacity). The Existing
Agent agrees to deliver all possessory collateral to the Successor Agent on or
promptly following the Effective Date, and the Successor Agent agrees to take
possession thereof upon such tender by the Existing Agent.

Section 2. Amendment to Credit Agreement. The definition of “Prime Rate” in
Section 1.02 of the Credit Agreement is hereby amended by replacing the
reference therein to “BNP Paribas” with “Wells Fargo Bank, National
Association”.

Section 3. Waiver of Notices. The Borrower and the Majority Lenders hereby waive
any notice, timing or other requirement of the Credit Agreement or the other
Loan Documents (including, without limitation, pursuant to Section 2.08(i),
Section 11.06 and Section 12.01(c) of the Credit Agreement) related to the
resignation of the Existing Agent and/or the Existing Issuing Bank or the
appointment or designation of the Successor Agent and/or the Successor Issuing
Bank.

Section 4. Representations and Warranties. Each party hereto hereby represents
and warrants on and as of the Effective Date that it is legally authorized to
enter into and has duly executed and delivered this Agreement.

Section 5. Notices. Commencing as of the Effective Date, notices to the
Successor Agent and the Successor Issuing Bank in respect of the Credit
Agreement or any other Loan Document shall be directed as follows (and any
notice provisions of the Credit Agreement and the other Loan Documents are
hereby amended to reflect such notice information):

Wells Fargo Bank, N.A.

Attn: Yvette McQueen

1525 West W.T. Harris Boulevard

MAC D1109-019

Charlotte, NC 28262

Fax: 704 590 2782

Phone: 704 590 2706

Yvette.mcqueen@wellsfargo.com

Section 6. Miscellaneous.

6.01. Return of Payments. In the event that, after the Effective Date, the
Existing Agent receives any principal, interest or other amount owing to any
Lender or the Successor Agent under the Credit Agreement or any other Loan
Document, or receives any instrument, agreement, report, financial statement,
insurance policy, notice or other document in its capacity as Existing Agent,
the Existing Agent agrees to promptly forward the same to the Successor Agent
and to hold the same in trust for the Successor Agent until so forwarded. The
parties hereto agree that any provision of any of the Loan Documents directing
the Borrower to make payment to the Existing Agent shall be hereby amended to
direct the Borrower to make payment to the account designated by the Successor
Agent to the Borrower from time to time.

 

4



--------------------------------------------------------------------------------

6.02. Agency Fees.

(a) The Existing Agent agrees to pay to the Successor Agent, such Successor
Agent’s ratable share of all agency fees actually paid to the Existing Agent in
advance under or in connection with the Credit Agreement, determined based on
the portion of the period for which such fees were actually paid in advance from
the Effective Date to the end of such period.

(b) The Borrower agrees to pay to the Successor Agent, from and after the next
due date therefor, the same agency fees that were payable to the Existing Agent
under or in connection with the Credit Agreement.

6.03. Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties
hereto.

6.04. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument. Delivery of this Agreement by facsimile or
email transmission or other electronic means shall be effective as delivery of a
manually executed counterpart hereof.

6.05. Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

6.06. Interpretation. This Agreement is a Loan Document for all purposes under
the Credit Agreement.

6.07. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK) WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:

 

BNP PARIBAS, as Existing Agent, Existing Issuing Bank and as an existing Lender
By:   /s/ Mylene Dao   Name:   Mylene Dao   Title:   SF Credit Manager   By:  
/s/ PJ De Filippis   Name:   PJ De Filippis   Title:   MD

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

(OASIS PETROLEUM NORTH AMERICA LLC)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Successor Agent, Successor Issuing
Bank and as an existing Lender By:   /s/ Ronald A. Mahle   Name:   Ronald A.
Mahle   Title:   Managing Director

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

(OASIS PETROLEUM NORTH AMERICA LLC)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:

 

OASIS PETROLEUM NORTH AMERICA LLC By:   /s/ Michael H. Lou   Name:  Michael H.
Lou   Title:  Executive Vice President and               Chief Financial Officer

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

(OASIS PETROLEUM NORTH AMERICA LLC)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:

 

COMPASS BANK, as a Lender By:   /s/ Ian Payne   Name:   Ian Payne   Title:
  Vice President

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

(OASIS PETROLEUM NORTH AMERICA LLC)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:

 

ROYAL BANK OF CANADA, as a Lender By:   /s/ Mark Lumpkin, Jr.   Name:   Mark
Lumpkin, Jr.   Title:   Authorized Signatory

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

(OASIS PETROLEUM NORTH AMERICA LLC)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:

 

The Royal Bank of Scotland plc, as a Lender By:   /s/ Sanjay Remond  

Name: Sanjay Remond

Title: Authorised Signatory

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

(OASIS PETROLEUM NORTH AMERICA LLC)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:

 

AMEGY BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ C. Wakeford Thompson  

Name: C. Wakeford Thompson

Title: Vice President

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

(OASIS PETROLEUM NORTH AMERICA LLC)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:

 

Citibank, N.A., as a Lender By:  

/s/ John F. Miller

 

Name: John F. Miller

Title: Attorney-in-Fact

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

(OASIS PETROLEUM NORTH AMERICA LLC)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:

 

JPMorgan Chase Bank, NA, as a Lender By:  

/s/ Michael A. Kamauf

  Name: Michael A. Kamauf   Title: Vice President

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

(OASIS PETROLEUM NORTH AMERICA LLC)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:

 

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Irja R. Otsa

  Name: Irja R. Otsa   Title: Associate Director By:  

/s/ Mary E. Evans

  Name: Mary E. Evans   Title: Associate Director

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

(OASIS PETROLEUM NORTH AMERICA LLC)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
made effective as of the date first written above:

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Justin M. Alexander

  Name: Justin M. Alexander   Title: Vice President

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

(OASIS PETROLEUM NORTH AMERICA LLC)



--------------------------------------------------------------------------------

Schedule 1

Residual Letters of Credit

None

SCHEDULE 1 TO RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT
AGREEMENT

(OASIS PETROLEUM NORTH AMERICA LLC)